Citation Nr: 0944144	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-10 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right ankle, from the 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from November 1994 to March 
1997 and from December 2003 to October 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision by the RO which 
granted service connection for the right ankle disability and 
assigned a 10 percent evaluation; effective from May 3, 2007.  
In October 2009, a hearing was held at the RO before the 
undersigned member of the Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was granted, the Veteran's right 
ankle disability is manifested principally by pain and 
arthritis without limitation of motion, swelling, 
instability, laxity or any sensory deficit and no additional 
functional loss of use due to pain or during flare-ups.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
degenerative joint disease of the right ankle, are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp 2009); 38 
C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Part 4, including Diagnostic Code 5271 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in May 2007, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); see also Goodwin v. Peake, 22 Vet. App. 128, (2008) 
(where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to any 
downstream elements).  

With respect to the duty to assist in this case, the 
Veteran's service treatment records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The Veteran testified at a 
hearing at the RO before the undersigned in October 2009, and 
was examined by VA twice during the pendency of this appeal.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this case, the Board finds that the VA examinations 
obtained in this case were adequate and were predicated on a 
review of the claims folder and medical records contained 
therein; contain a description of the history of the 
disability at issue; document and consider the Veteran's 
complaints and symptoms; and fully addressed the relevant 
rating criteria.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the right ankle disability has been 
met.  38 C.F.R. § 3.159(c) (4).  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the issue 
to be decided herein is available and not part of the claims 
file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [hereinafter Mayfield III].  

Increased Ratings - In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2009).  
Separate [staged] ratings may be assigned for separate 
periods of time based on the facts found.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

Right Ankle Disability

The Veteran is currently assigned a 10 percent evaluation for 
degenerative joint disease of the right ankle under 
Diagnostic Codes (DC) 5010-5271.  DC 5010 pertains to 
traumatic arthritis, which is rated under DC 5003, the code 
for degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 
(2009).  DC 5003 specifies that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
Veteran was initially assigned a 10 percent rating for 
traumatic arthritis with a noncompensable degree of 
limitation of motion under DC 5010.  

DC 5271 pertains to limitation of motion of the ankle, and 
allows for a 10 percent evaluation when there is moderate 
limitation of motion of the ankle, and a 20 percent 
evaluation when there is marked limitation of motion.  38 
C.F.R. § 4.71a, DC 5271.  

The normal range of motion for an ankle joint on dorsiflexion 
is from 0 to 20 degrees with plantar flexion from 0 to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2009).  

Another potentially applicable rating code includes DC 5262, 
which allows for a 10 percent rating when there is malunion 
of the tibia and fibula with slight knee or ankle disability; 
20 percent with malunion and moderate knee or ankle 
disability; 30 percent when there is malunion with marked 
knee or ankle disability, and a 40 percent rating when there 
is nonunion of the tibia and fibula with loose motion, 
requiring a brace.  38 C.F.R. § 4.71a, DC 5262.  

The Board has reviewed all the evidence of record, including 
the Veteran's testimony, the service treatment records, VA 
and private outpatient treatment records and the June 2007 
and July 2009 VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting its decision, it is not required to discuss each 
and every piece of evidence in a case.  

When examined by VA in June 2006, the Veteran complained of 
chronic pain over the lateral aspect of the right ankle, 
swelling on prolonged standing, and give-way in the ankle 
joint.  He reported flare-ups once a week lasting a few 
hours, but said that it didn't cause any additional 
incapacitation or materially affect his daily or occupational 
activities.  On examination, his posture and gait were 
normal, with slight edema over the talofibular ligament.  
There was full range of motion in the right ankle with 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
There was pain on motion at 20 degrees and on eversion of the 
ankle against resistance, but eversion was otherwise intact.  
Achilles tendon was nontender and intact, strength was +5, 
and reflexes were +2 in the right lower extremity.  The 
examiner indicated that there was no additional limitation of 
motion on repetition.  X-ray studies of the right ankle 
revealed chronic degenerative disease.  

The Veteran's complaints and the objective findings on VA 
examination in July 2009 were not materially different from 
the June 2007 examination.  The Veteran complained of chronic 
pain, swelling, instability, stiffness, and weakness in the 
ankle and said that his ankle slowed him down when carrying 
and delivering packages.  He also reported that he lost less 
than one week of work over the past year.  He said that he 
could stand for more than one hour, but less than three 
hours, and was able to walk one to three miles.  On 
examination, range of motion was normal with dorsiflexion to 
20 degrees and plantar flexion to 45 degrees.  There was no 
instability, tendon abnormality, or objective evidence of 
pain on motion, and no additional limitation on repetitive 
motion.  X-ray studies of the right ankle were unchanged from 
the prior study.  The diagnosis was degenerative joint 
disease of the right ankle.  

Based on the evidence of record, the Board finds that there 
is no competent medical evidence of any actual limitation of 
motion in the right ankle.  The Veteran's principal 
complaints are pain, swelling, and instability.  However, 
there was no objective evidence of any actual instability, 
dislocations, subluxation, weakness, or abnormal movement in 
the ankle joint, and no limitation of motion.  Thus, an 
evaluation in excess of 10 percent based on limitation of 
motion under DC 5271, is not warranted.  Further, there was 
no evidence of deformity, abnormal weight bearing, or other 
impairment in the right ankle to warrant an evaluation in 
excess of 10 percent under any other potentially applicable 
rating code.  Therefore, a schedular evaluation in excess of 
10 percent is not warranted.  

The Board must also consider any additional functional loss 
under the provisions of 38 C.F.R. §§ 4.40 and 4.45 and in 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Board has 
taken note of the Veteran's assertion that he experiences 
ankle pain and instability which produces functional 
limitations.  However, the objective findings from the two VA 
examinations conducted more than two years apart, did not 
show any actual limitation of motion or instability in the 
right ankle.  The 10 percent evaluation currently assigned 
contemplates moderate limitation of motion in the right 
ankle, which is consistent with the Veteran's reported 
symptomatology.  The evidence of record does not, however, 
suggest marked functional limitation of motion.  

The percentage ratings in VA's Schedule for Rating 
Disabilities represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2009).  As 
there is no objective evidence of any functional loss of use 
due to pain or on flare-ups to the extent necessary for the 
next higher rating based on limitation of motion, 
(specifically looked for on VA examination), the Board finds 
that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis 
for a higher rating.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence.  Only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Finally, there is no credible evidence that the 
manifestations of the Veteran's right ankle disability is 
unusual or exceptional as to demonstrate that the rating 
schedule is inadequate for determining the proper levels of 
disability and the Veteran has not contended otherwise.  
Therefore, the Board finds that the criteria for submission 
for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  

Under the circumstances, the Board finds that the 10 percent 
evaluation assigned for the Veteran's right ankle disability 
accurately depicts the current severity of the disorder 
during the entire period of his appeal, and there is no basis 
for the assignment of a higher evaluation.  


ORDER

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the right ankle is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


